Citation Nr: 9919482	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected vitiligo with leukotrichia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent evaluation for service-
connected vitiligo with leukotrichia.  In a decision, dated 
in May 1997, the RO hearing officer granted an increased 
evaluation of 30 percent, effective September 18, 1995.  

In a statement dated in September 1995, the veteran filed an 
informal claim for service connection for an anxiety disorder 
secondary to his service-connected skin condition.  The 
record contains no action by the RO on this claim.  
Therefore, the claim for service connection for an anxiety 
disorder is referred to the RO for further action as 
necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's vitiligo with leukotrichia is manifested by 
itching, photosensitivity, extensive skin lesions, and 
some disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected vitiligo with leukotrichia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.118, Diagnostic Codes 7899-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a skin disease in May 1956.  By rating 
decision in July 1956, the RO granted service connection for 
vitiligo with leukotrichia with a 10 percent evaluation.  
This evaluation was continued by rating decisions in July 
1993, May 1994, December 1994, and April 1996.  

A VA examination was conducted in May 1993.  The veteran 
reported a history of vitiligo since 1953 following an 
accident with an unknown gas causing itching.  The veteran's 
physicians prescribed cortisone cream for treatment of the 
itching, which occurred from time to time.  Physical 
examination showed typical vitiligo involving the feet, 
fingers, volar wrists, upper eyelids, anterior scalp and two 
small patches on the back.  The examiner indicated a 
diagnosis of moderately severe vitiligo.  The record contains 
eighteen photographs taken during this examination showing 
the veteran's skin condition.  

A VA skin examination was conducted in July 1994.  The 
examiner indicated that moderately severe pruritus appears at 
times, which is partially relieved by hydrocortisone cream.  
The examiner noted hypo-pigmented patches at the anterior 
hairline, upper eyelids, upper lip, chin, and sub-mental 
areas.  A diagnosis of moderate vitiligo was indicated.  

A VA skin examination was conducted in October 1995.  The 
examiner noted vitiligo, hyperpigmentation, erythema and many 
small pigmented moles, as well as vitiliginous changes on the 
soles of the veteran's feet, lower aspect of the wrist, eyes, 
scalp and upper back.  Impressions of skin disorder, 
vitiligo, hyper-pigmentation, pigmented moles both raised and 
flat, and neurodermatitis were indicated.  The record 
contains eleven photographs demonstrating the veteran's 
skin condition.  

By letter dated in January 1997, N.P.S., D.O., indicated 
treatment of the veteran for vitiligo, post-inflammatory 
hyperpigmentation and eczematous dermatitis.  Dr. N.P.S. 
stated that the veteran must avoid sun exposure at all times 
unless he was completely protected wearing a hat and/or 
sunscreen.  Dr. N.P.S. reported that the veteran's condition 
caused light and dark patches on the skin and itching.  
Examination showed an obvious photosensitivity problem, as 
well as areas of eczematization and lichenification, 
hyperpigmentation and vitiligo.  The areas affected included 
the volar aspect of the wrists, feet, inner thighs, chest, 
abdomen, face and testicles.  

At a hearing before an RO hearing officer in February 1997, 
the veteran testified that his skin condition was 
progressively getting worse.  Transcript, p. 1 (Feb. 1997).  
He stated that sun exposure caused his skin to dry up, itch 
and peel off.  Transcript, p. 2 (Feb. 1997).  The veteran 
indicated that physicians had prescribed three types of 
ointments and salves, which must be applied daily.  
Transcript, p. 2 (Feb. 1997).  He testified that he was seen 
four or five times per year at the VAMC in Phoenix for 
treatment of his skin condition.  Transcript, p. 6 (Feb. 
1997).  The veteran stated that people ask him about his skin 
condition.  Transcript, p. 8 (Feb. 1997).  

A VA examination was conducted in March 1997 by the same 
examiner who performed the October 1995 examination.  The 
examiner noted extensive skin lesion of various types, 
including vitiligo, hypermelanosis, and neurodermatitis.  The 
examiner indicated that the lesions were similar to those 
noted on the previous examination, with especially 
troublesome areas on the right lower leg, flexor surface of 
he right forearm, lumbosacral area, and left lower chest.  
The examiner noted no erosions, crusting, marked erythema, or 
exudation.  The examiner stated that there was disfigurement, 
but not appreciably more than on the previous examination.  
Eight photographs were taken at the examination to show the 
veteran's current condition.  

The record contains treatment records from the VA Medical 
Center (MC) dermatology clinic noting continuing treatment 
for vitiligo.  By decision dated in May 1997, the RO hearing 
officer granted an increased evaluation of 30 percent for the 
veteran's service-connected vitiligo effective September 18, 
1995.  

At a hearing before the undersigned in May 1999, the veteran 
testified that exposure to sunlight exacerbated his 
condition.  Transcript, p. 4 (May 1999).  He indicated that 
he would develop spots, which would peel and sometimes bleed 
and were painful and itchy.  Transcript, pp. 5-6 (May 1999).  
The veteran stated that people noticed his skin condition and 
children pointed and made disparaging remarks about it.  
Transcript, pp. 6-7 (May 1999).  The veteran's spouse 
testified that she had noticed that the veteran did not like 
to go outside because of the reaction of others to his 
condition.  Transcript, p. 9 (May 1999).  The veteran 
indicated that the most significant symptoms of his condition 
were itching and peeling of the skin.  Transcript, p. 13 (May 
1999).  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board notes that 
under the Schedule most non-scar related skin conditions are 
rated using the criteria for eczema.  See 38 C.F.R. § 4.118 
(1998).  The Board finds that such is closely related to the 
veteran's diagnosis of vitiligo.  

Under the Schedule, a 50 percent evaluation is warranted for 
eczema (and other related skin conditions) with ulceration or 
extensive exfoliation or crusting and systematic or nervous 
manifestation or exceptionally repugnant.  A 30 percent 
evaluation is awarded for a condition with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

In the instant case, there is no medical evidence of record 
of ulceration, extensive exfoliation, crusting, or systematic 
or nervous manifestation of the veteran's skin condition.  
The veteran testified at the May 1999 hearing that the most 
significant problem was itching and peeling of skin when 
exposed to the sun.  The VA examiner in March 1997 noted 
extensive skin lesions of various types.  The numerous 
photographs submitted in connection with the VA examinations 
showed an obvious disfigurement, but not a condition that has 
been described as  exceptionally repugnant.  The Board finds 
that the manifestations of the veteran's skin condition are 
more closely analogous to the criteria for a 30 percent 
evaluation under the Schedule. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected vitiligo with leukotrichia is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

